FILED IN
                                        1ST COURT OF APPEALS
                                           HOUSTON, TEX ^


                                             FEB 23 im

  February18, 2015                      CHR(STOPHEH A. .:„,

                                      CLEF




  Carolyn Johnson-Thomas
  19702 Dunbar Avenue
  Humble TX, 77338


  To whom this may concern on CauseNo2014-00630 Ezra Thomas III vs. Carolyn
  Johnson-Thomas and sent Court of appeals Number: 01-15-00007-CV Trail court case
  Number

  When I stated in front of Robert Davidson and Judge presiding that day of trail on
  Decemberl0th,2015. I filed appeal telling the clerkthat I have female issues andthey
  send me a filling date with a fee . I stated to the clerk that didn't have a lawyer. Then
   went to Legal aid office onweek ofFebruary 6-14,2015. Ionly given a printout from
   2012.1 haveno lawyer to support me andno money to pay one. 'So I'm sending this letter
   before February 26,2015.1 need this case resolved but haying female medical issues and
   me and my son has no Insurance so I applied for Government programs. Iwas sent a letter
   from 2- different addresses. I don't have an attorney andno knowledge of supplemental
   clerksrecord. I mentioned to clerk that I wouldn't be able to get back and forward to
   court due to transportation and daycare, medical issues.Also told her have no access to
   fax or online access myself and stated to judge and plaintiff lawyer on trail date.
   Legal Aid couldn't giveme the affidavit form and still don't have an appointed lawyer
   from there services and can't afford one.
  "ThanKyou,"~ ~


                           L^ka^i
   Carolyn Johnfton-frh jmas
                                    -Tlr       mw>
                                                                     ZoiS"
P.S I was sent a letter/from Chris Daniel District Clerk, Harris county, Texas
Civil/Family Post Trail,20l Caroline, Ste250,P.O.B.4651 Houstoun
Texas 7721Oand First Court Of Appeals 301 Fannin Street Houston, Texas 77002-2066




*Aplied for legal assistance month ofFebruary 3-15.1 have nolegal aid that would even
explain your letter and what is needed from Carolyn Johnson-Thomas. Mail contact only
and sendind this backthe best of my knowledge.
                                      CHRIS DANIEL
                     HARRIS COUNTY DISTRICT CLERK
                                                          1/6/2015

 CAROLYN JOHNSON-THOMAS
 PRO SE
 19702 DUNBAR AVE
 HUMBLE TX 77338
Fax: N/A PH: N/A E-mail: N/A

RE:       Case #: 2014-00630
          Styled: CAROLYN JOHNSON-THOMAS vs EZRA THOMAS, UI
Dear Customer:


™Vt
FIRST ?Jf*?Ay°U   T and
      Court ofAppeals, *J we
                          ^uhave
                              reCdTed  y0UrthenGtiCe
                                 calculated      clerks°fappea1' flledtentatively
                                                         record due     1/6/2015-onTOs  aPPeal was ^signed to the
                                                                                    3/1/2015.
tS?w
received beforeadfgnati°n °f[tem!
                thepreparation,     ? beclerks
                                of the    kduded
                                               record***
                                                      (oneClerk'
                                                           weekS record
                                                                  hefor.should
                                                                         due H^be filed
                                                                                     threetonofefcfe Ifno request is
                                                                                            days ifaccelerated^
mchSi°?J*ZA
mchided, after the ClerkIT
                         has t0prepared
                                 RUle f^a)'    RfSit ofAppellate
                                        the record,               Procedure,
                                                     will be necessary        willasupplemental
                                                                       to request  be included. For  any record
                                                                                                 clerk's  items toRuleb
Wiclr^l 2K«TI^n«,.r£qr6
20LCaroline, Suite 250. Ifparty filing Notice^^   ^ is the
                                             ofAppeal      Civil/Fa™»y
                                                        an attorney, yourPost Trial department,
                                                                          pleadings              located at
                                                                                     must be electronically
Thank you,



DUANE C. GILMORE, DEPUTY CLERK

Chris Daniel, District Clerk
Harris County, Texas
Civil/Family Post Trial
201 Caroline,, Ste 250
P.O. Box 4651
Houston, Texas 77210




                        201 Caroline . P.O. Box 4651 . Houston, Texas 77210-4651 . (713)755.5734
                                                 www.hcdistrictderk.com
          FIRST COURT OF APPEALS
 f^PjPI 301 Fannin Street
         * Houston, Texas MO&i^M^i'fON
                                                                                                      $5
                              TX

          RE:    Case No.*"        l^MoBcfr-cv                                                         0

Style:    Carolyn    Johnson-Thomas
                                                            fellas             SHS002 $000.34
                                                                                ZIP 77002
                                                                             ; 02 151
                                                            (•• ^••-^CJ- ?.3^. o.QO 1372104 JAM. 27 20 15
    v.    Ezra   Thomas   .


            The case was filed in this Court on January 06, 2015. To date,
 our records show that Appellant has neither established indigence nor paid
 the $195 appellate filing fee. See TEX.. R. APP. P. 5.
     Unless appellant pays the appellate filing fee on or before' February
 26, 2015, the Court may dismiss the appeal, See TEX. R. APP. P. .42.3

   C.    Case # 2014-00630               Christopher A. Prine,             Clerk of the Court,      Clerk
                                   Carolyn       Johnson-Thomas
                                   19702 Dunbar Avenue
                                   Humble,    TX    77338




                                     »jilj,j}Wfjii,ji,}HJ,|»„,|,l)f]»],},}I,,j1iliIj))iJ%,J
-J
-J
o
0
w
w
o
o»

              m